       19-11608-mew               Doc 1             Filed 05/19/19       Entered 05/19/19 13:41:09                     Main Document
                                                                        Pg 1 of 26
Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of New York
                                          (State)                                                                                 ☐ Check if this is an
Case number (if known):                                       Chapter      11                                                         amended filing



      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/19
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.




1.   Debtor’s Name                               Hollander Sleep Products, LLC


                                                 Hollander Home Fashions, LLC
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer
   Identification Number (EIN)                   XX-XXXXXXX


4. Debtor’s address                       Principal place of business                                 Mailing address, if different from principal place
                                                                                                      of business
                                          901 Yamato Road
                                          Number            Street                                    Number         Street

                                          Suite 250
                                                                                                      P.O. Box

                                          Boca Raton, Florida 33431
                                          City                            State      Zip Code         City                         State      Zip Code

                                                                                                      Location of principal assets, if different from
                                                                                                      principal place of business
                                          Palm Beach County
                                          County                                                      Number         Street




                                                                                                      City                         State      Zip Code




5. Debtor’s website (URL)                 www.hollander.com

6.   Type of debtor                       ☒ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☐ Partnership (excluding LLP)

                                          ☐ Other. Specify:



      Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 1
         19-11608-mew                  Doc 1    Filed 05/19/19          Entered 05/19/19 13:41:09                     Main Document
                                                                       Pg 2 of 26
Debtor            Hollander Sleep Products, LLC                                       Case number (if known)
           Name



                                               A. Check One:
7.   Describe debtor’s business
                                               ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                               ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                               ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                               ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                               ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                               ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                               ☒ None of the above

                                               B. Check all that apply:
                                               ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                               ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                                  § 80a-3)
                                               ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                               C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                                   http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                               4232

8. Under which chapter of the                  Check One:
   Bankruptcy Code is the
   debtor filing?                              ☐ Chapter 7

                                               ☐ Chapter 9

                                               ☒ Chapter 11. Check all that apply:

                                                                 ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                                   insiders or affiliates) are less than $2,725,625 (amount subject to adjustment on
                                                                   4/01/22 and every 3 years after that).
                                                                 ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                                   debtor is a small business debtor, attach the most recent balance sheet, statement
                                                                   of operations, cash-flow statement, and federal income tax return, or if all of these
                                                                   documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 ☒ A plan is being filed with this petition.

                                                                 ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                                   creditors, in accordance with 11 U.S.C. § 1126(b).
                                                                 ☐ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                                   Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                                   Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                                   Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                                 ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                                   12b-2.
                                               ☐ Chapter 12
9. Were prior bankruptcy cases            ☒ No
   filed by or against the debtor         ☐ Yes.      District                           When                      Case number
   within the last 8 years?                                                                       MM/DD/YYYY
     If more than 2 cases, attach a                   District                           When                      Case number
     separate list.                                                                               MM/DD/YYYY

10. Are any bankruptcy cases               ☐ No
    pending or being filed by a            ☒ Yes.                                                                  Relationship     Affiliate
                                                      Debtor      See Rider 1
    business partner or an
    affiliate of the debtor?                          District    Southern District of New York
     List all cases. If more than 1,                                                                               When             05/19/2019
     attach a separate list.                         Case number, if known _______________________                                  MM / DD / YYYY



     Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 2
           19-11608-mew               Doc 1        Filed 05/19/19          Entered 05/19/19 13:41:09                       Main Document
                                                                          Pg 3 of 26
 Debtor               Hollander Sleep Products, LLC                                     Case number (if known)
               Name



     11. Why is the case filed in this      Check all that apply:
         district?
                                            ☐    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.
                                            ☒    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


 12. Does the debtor own or have            ☒ No
     possession of any real                 ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
     property or personal property
     that needs immediate                              Why does the property need immediate attention? (Check all that apply.)
     attention?
                                                       ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                            safety.
                                                            What is the hazard?

                                                       ☐    It needs to be physically secured or protected from the weather.

                                                        ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                            attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                            assets or other options).
                                                       ☐    Other


                                                       Where is the property?
                                                                                           Number          Street



                                                                                           City                                  State       Zip Code



                                                       Is the property insured?
                                                       ☐ No

                                                       ☐ Yes.    Insurance agency

                                                                 Contact name
                                                                 Phone




                            Statistical and administrative information

 13. Debtor's estimation of                Check one:
     available funds
                                           ☒ Funds will be available for distribution to unsecured creditors. 1
                                           ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

 14. Estimated number of                   ☐     1-49                       ☐     1,000-5,000                        ☐    25,001-50,000
     creditors (on a                       ☐     50-99                      ☐     5,001-10,000                       ☐    50,001-100,000
     consolidated basis)                   ☐     100-199                    ☒     10,001-25,000                      ☐    More than 100,000
                                           ☐     200-999



 15. Estimated assets (on a                ☐     $0-$50,000                 ☐     $1,000,001-$10 million              ☐   $500,000,001-$1 billion
     consolidated basis)                   ☐     $50,001-$100,000           ☐     $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                           ☐     $100,001-$500,000          ☐     $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                           ☐     $500,001-$1 million        ☒     $100,000,001-$500 million           ☐   More than $50 billion



1.      Availability of funds to unsecured creditors is subject to ongoing discussions with the debtor’s secured creditors who, as of the date hereof, have
        not agreed to a recovery (other than $0) for such unsecured creditors.

        Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 3
         19-11608-mew           Doc 1         Filed 05/19/19           Entered 05/19/19 13:41:09                          Main Document
                                                                      Pg 4 of 26
Debtor           Hollander Sleep Products, LLC                                       Case number (if known)
          Name




16. Estimated liabilities (on        ☐       $0-$50,000                  ☐    $1,000,001-$10 million                 ☐    $500,000,001-$1 billion
    a consolidated basis)            ☐       $50,001-$100,000            ☐    $10,000,001-$50 million                ☐    $1,000,000,001-$10 billion
                                     ☐       $100,001-$500,000           ☐    $50,000,001-$100 million               ☐    $10,000,000,001-$50 billion
                                     ☐       $500,001-$1 million         ☒    $100,000,001-$500 million              ☐    More than $50 billion

                  Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on            05/19/2019
                                                              MM/ DD / YYYY


                                               /s/ Marc Pfefferle                                                Marc Pfefferle
                                              Signature of authorized representative of debtor                Printed name

                                              Title    Chief Executive Officer




18. Signature of attorney                     /s/ Joshua A. Sussberg                                         Date        05/19/2019
                                              Signature of attorney for debtor                                           MM/ DD/YYYY



                                              Joshua A. Sussberg, P.C.
                                              Printed name
                                              Kirkland & Ellis, LLP
                                              Firm name
                                              601 Lexington Avenue
                                              Number               Street
                                              New York                                                               New York          10022
                                              City                                                                   State               ZIP Code
                                              212-446-4800                                                           jsussberg@kirkland.com
                                              Contact phone                                                              Email address
                                              4216453                                             New York
                                              Bar number                                          State




   Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 4
     19-11608-mew               Doc 1        Filed 05/19/19           Entered 05/19/19 13:41:09   Main Document
                                                                     Pg 5 of 26


 Fill in this information to identify the case:
 United States Bankruptcy Court for the:
                           Southern District of New York
                                         (State)                                                     ☐ Check if this is an
 Case number (if known):                                   Chapter     11                                amended filing

                                                    Rider 1
                     Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor
        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of New York for relief under chapter 11 of title 11 of the United
States Code. The Debtors have moved for joint administration of these cases under the case number assigned to
the chapter 11 case of Hollander Sleep Products, LLC.

 •    Hollander Sleep Products, LLC

 •    Dream II Holdings, LLC

 •    Hollander Home Fashions Holdings, LLC

 •    Hollander Sleep Products Canada Limited

 •    Hollander Sleep Products Kentucky, LLC

 •    Pacific Coast Feather, LLC

 •    Pacific Coast Feather Cushion, LLC
             19-11608-mew                   Doc 1      Filed 05/19/19          Entered 05/19/19 13:41:09                          Main Document
                                                                              Pg 6 of 26
Debtor name Hollander Sleep Products, LLC, et al.

UNITED STATES BANKRUPTCY COURT SOUTHERN DISTRICT OF NEW YORK
Case No. (If known)


Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest
Unsecured Claims and Are Not Insiders                                                                                                                                    12/15
A list of creditors holding the 50 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person who is an insider , as defined in 11 U.S.C. § 101(31). Also, do not include claims by
secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 50
largest unsecured claims.

Name of creditor and complete                                                      Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                               claim is
mailing address, including zip               email address of creditor contact     claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                              (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                   trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                   loans,                               deduction for value of collateral or setoff to
                                                                                   professional                         calculate unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                                                       Total Claim, if   Deduction        Unsecured claim
                                                                                   contracts)
                                                                                                                       partially         for value of
                                                                                                                       secured           collateral or
                                                                                                                                         setoff


1   Roind Hometex Co Ltd                     Roind Hometex Co Ltd                  Vendor                                                                        $5,655,096.17
    3225 E Warm Springs Rd
    Las Vegas, NV 89120




2   Funin g Jinch eng Home Textile Co Ltd    Funing Jincheng Home Textile Co Ltd   Vendor                                                                        $5,273,061.34
    Attn: Fn                                 Email: David.Qian@Fw-Textile.Com
    Group 5, Bis heng Neig hborhood
    Comm it tee
    Funing Economical Devt Zone
    Jiangsu, 224400 China


3   Invista Inc                              Invista Inc                           Vendor                                                                        $5,023,243.54
    Attn: Boykin                             Tel: 770-792-4192
    Bank of America                          Email: Danielle.Boykin@INVISTA.COM
    P.O. Box, #742926
    Atlanta, GA 30374-2926




4   Hangzhou Chuangyuan Feather Co Ltd       Hangzhou Chuangyuan Feather Co Ltd    Vendor                                                                        $5,001,799.50
    Attn: Fumingfang                         Email: fumingfang@cyfeather.cn
    No 5 Xinda Rd
    Miaojia Village
    Hangzhou, Suoqian Town
    China




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                 Page 1
              19-11608-mew               Doc 1        Filed 05/19/19            Entered 05/19/19 13:41:09                            Main Document
                                                                               Pg 7 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                            Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                         Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                   claim is
mailing address, including zip              email address of creditor contact         claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                 (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                      trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                      loans,                               deduction for value of collateral or setoff to
                                                                                      professional                         calculate unsecured claim.
                                                                                      services, and
                                                                                      government
                                                                                                                          Total Claim, if   Deduction        Unsecured claim
                                                                                      contracts)
                                                                                                                          partially         for value of
                                                                                                                          secured           collateral or
                                                                                                                                            setoff


5   Zhejiang Heng di Bedding Co Ltd         Zhejiang Hengdi Bedding Co Ltd            Vendor                                                                        $3,882,944.67
    Attn: Terry Wang                        Email:
    No 168 Hebeilou Fulo u Vill age         WANGHR@MAIL.LQFEATHER.COM
    Xintang St
    Hangzhou
    Chin a




6   Zhejiang Liuqiao Home Textile           Zhejiang Liuqiao Home Textile             Vendor                                                                        $3,465,270.30
    Attn: Zhu                               Email: amy715@mail.lqfeather.com
    Xinfeng Village-Xingtang St
    Zhejiang
    Hangzhou, 311201
    China




7   Wuhu Fine Textile International         Wuhu Fine Textile International Trading   Vendor                                                                        $3,419,367.45
    Trading Co Ltd                          Co Ltd
    Attn: Wan                               Email: Mandy@Ahfantai.Com
    321 Jingxi Rd
    Wanzhi Town
    China




8   Packaging Corp Of America               Packaging Corp Of America                 Vendor                                                                        $3,341,952.45
    Attn: Cerasuolo                         Tel: 514 239 3993
    36596 Treasury Center                   Email: Ceraldesign@Hotmail.Com
    Chicago, IL 60694-6500




9   Sun Fiber Sales LLC                     Sun Fiber Sales LLC                       Vendor                                                                        $2,694,931.13
    Attn: Clinton, Ar Contact               Email:
    Rosenthal & Rosenthal Inc               STEFANIE.CLINTON@SUNFIBERLLC.C
    P.O. Box 88926                          OM
    Chicago, IL 60695-1926




Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                  Page 2
              19-11608-mew               Doc 1        Filed 05/19/19              Entered 05/19/19 13:41:09                         Main Document
                                                                                 Pg 8 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                           Case No. (If known)

                                                                     (Continuation Sheet)

Name of creditor and complete                                                        Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                  claim is
mailing address, including zip              email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                     trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                     loans,                               deduction for value of collateral or setoff to
                                                                                     professional                         calculate unsecured claim.
                                                                                     services, and
                                                                                     government
                                                                                                                         Total Claim, if   Deduction        Unsecured claim
                                                                                     contracts)
                                                                                                                         partially         for value of
                                                                                                                         secured           collateral or
                                                                                                                                           setoff


10 Zhejiang Wanxiang Bedding Co Ltd         Zhejiang Wanxiang Bedding Co Ltd         Vendor                                                                        $2,492,406.52
   Attn: Xu                                 Email: MXU@WXBEDDING.COM
   Wulian Xintang Xiaosgan Hangzhou
   Zhejiang
   China




11 Wuxi Jielong Textile Co Ltd              Wuxi Jielong Textile Co Ltd              Vendor                                                                        $2,418,091.03
   Attn: Xie                                Tel: 510-88086388
   Shuang Miao Economic &                   Email: jerry@wuxijielong.com
   Development Zone
   Jiangsu
   Wuxi, 214187
   China



12 Zhejiang Liuqiao Industrial Co Ltd       Zhejiang Liuqiao Industrial Co Ltd       Vendor                                                                        $2,189,154.55
   Attn: Sheng                              Email: Shenzf@Mail.Lqfeather.Com
   288 Dongkang Rd
   Xiaoshan District
   Hangzhou, Zhejiang
   China




13 Topocean Consolidation Services          Topocean Consolidation Services          Vendor                                                                        $1,924,219.39
   Attn: Wong                               Tel: 7910112
   99 W Hawthorne Ave, Ste 604              Email: WILWONG@TOPOCEAN.COM
   Valley Stream, NY 11580




14 Nap Industries Inc                       Nap Industries Inc                       Vendor                                                                        $1,882,143.39
   667 Kent Ave
   Brooklyn, NY 11249




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                 Page 3
              19-11608-mew               Doc 1         Filed 05/19/19            Entered 05/19/19 13:41:09                         Main Document
                                                                                Pg 9 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                          Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                       Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                                 claim is
mailing address, including zip              email address of creditor contact       claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                               (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                    trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                    loans,                               deduction for value of collateral or setoff to
                                                                                    professional                         calculate unsecured claim.
                                                                                    services, and
                                                                                    government
                                                                                                                        Total Claim, if   Deduction        Unsecured claim
                                                                                    contracts)
                                                                                                                        partially         for value of
                                                                                                                        secured           collateral or
                                                                                                                                          setoff


15 The Sea Feather Limited Company Of       The Sea Feather Limited Company Of      Vendor                                                                        $1,840,641.96
   Lu an                                    Luan
   Attn: Bian                               Email: tina.bian@theseafeather.com
   East Gaoche ng Rd
   Economic Tech Devt Area
   Anhui, Luan 23716 1 China


16 Hangzhou Huoju Down Products Co          Hangzhou Huoju Down Products Co Ltd     Vendor                                                                        $1,719,436.11
   Ltd                                      Email: Hjwjf@Hzhjyr.Com
   Attn: Wu
   Xintang Residential Community
   Xiaoshan District
   Hangzhou, Zhejiang
   China




17 Wujiang City Xinyi Textile Co Ltd        Wujiang City Xinyi Textile Co Ltd       Vendor                                                                        $1,718,438.97
   Attn: Chen
   Daxie Village Bali Shengze
   (South Ring Rd 3)
   Jiangsu
   China




18 Anhui Rongdi Down Product Co Ltd         Anhui Rongdi Down Product Co Ltd        Vendor                                                                        $1,673,141.00
   Attn: Wei                                Email: waf72211@sina.com
   Fudu Industrial Park
   Anhui, Wuwei
   China




19 Elite Comfort Solutions LLC              Elite Comfort Solutions LLC             Vendor                                                                        $1,506,538.35
   Attn: Griffith                           Tel: 770-683-8271
   Elite Comfort Solutions LLC              Email: pgriffith@elitefoam.com
   P.O. Box 603397
   Charlotte, NC 28260-3397




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                Page 4
             19-11608-mew                 Doc 1        Filed 05/19/19 Entered 05/19/19 13:41:09                                   Main Document
                                                                     Pg 10 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                         Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                      Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                               claim is
mailing address, including zip               email address of creditor contact     claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                              (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                   trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                   loans,                               deduction for value of collateral or setoff to
                                                                                   professional                         calculate unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                                                       Total Claim, if   Deduction        Unsecured claim
                                                                                   contracts)
                                                                                                                       partially         for value of
                                                                                                                       secured           collateral or
                                                                                                                                         setoff


20 Span America                              Span America                          Vendor                                                                        $1,440,880.78
   Attn: Jackson                             Tel: 678-6978
   70 Commerce Center                        Email: Cjackson@Spanamerica.Com
   Greenville, SC 29615




21 Stein Fibers Ltd                          Stein Fibers Ltd                      Vendor                                                                        $1,225,238.09
   Attn: Sprague, Sales                      Tel: 599-2804
   P.O. Box 714522                           Email: Richard@steinfibers.com
   Cincinnati, OH 45271-4522




22 Cixi Jiangnan Chemical Fiber              Cixi Jiangnan Chemical Fiber          Vendor                                                                        $1,217,846.96
   159 Lingqiao Rd
   Ningbo
   China




23 Qingdao Fuyuan Arts & Crafts Co Ltd       Qingdao Fuyuan Arts & Crafts Co Ltd   Vendor                                                                        $1,120,319.13
   Attn: Cathy                               Email: cathy@qd-fuyuan.com
   Rm 419 No 97 Fuzhou South Rd
   Qingdao,
   China



24 Be Be Jan Pakistan Limited                Be Be Jan Pakistan Limited            Vendor                                                                        $1,017,821.47
   Attn: Bebe                                Email: bebe@hollander.com
   Square No 7 Chak No R.B
   Faisalabad
   Pakistan




25 Wuxi Yinxin Printing Co Ltd               Wuxi Yinxin Printing Co Ltd           Vendor                                                                        $1,010,717.02
   Attn: Ma                                  Email: Evanma@Wuxiyinxin.Com
   Qian Lane
   Luoshe Town, Wuxi City
   Jiangsu Province
   China




 Official Form 204                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                              Page 5
             19-11608-mew                Doc 1      Filed 05/19/19 Entered 05/19/19 13:41:09                                   Main Document
                                                                  Pg 11 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                      Case No. (If known)

                                                                   (Continuation Sheet)

Name of creditor and complete                                                   Nature of the       Indicate if      Amount of unsecured claim
                                          Name, telephone number, and                               claim is
mailing address, including zip            email address of creditor contact     claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                loans,                               deduction for value of collateral or setoff to
                                                                                professional                         calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if   Deduction        Unsecured claim
                                                                                contracts)
                                                                                                                    partially         for value of
                                                                                                                    secured           collateral or
                                                                                                                                      setoff


26 Nan Ya Plastics Corporation America    Nan Ya Plastics Corporation America   Vendor                                                                          $904,004.64
   P.O. Box 402634
   Atlanta, GA 30384




27 International Paper (Edi)              International Paper (Edi)             Vendor                                                                          $797,481.18
   Attn: Davis                            Tel: 512-0404
   6211 Descanso Ave                      Email: mary.davis1@ipaper.com
   Buena Park, CA 90620




28 Domfoam Inc                            Domfoam Inc                           Vendor                                                                          $760,385.44
   Attn: Sansalone                        Tel: 325-8120
   8785 Boul Langelier                    Email: Julie@Domfoam.Com
   St Leonard, QC H1P 2C9
   Canada



29 Hangzhou Huaying Xintang Down          Hangzhou Huaying Xintang Down         Vendor                                                                          $758,683.47
   Xixu Village
   Xintang St, Xiaosha
   Hangzhou, Zhejiang Province
   China




30 Oracle America Inc                     Oracle America Inc                    Vendor                                                                          $732,377.25
   Attn: Oracle America Inc
   P.O. Box 203448
   Dallas, TX 75320-3448




31 Kuehne & Nagel                         Kuehne & Nagel                        Vendor                                                                          $687,576.17
   Attn: Kirlew                           Tel: 502-4173
   77 Foster Crescent                     Email: Paulette.Kirlew@Huehne-
   Mississuaga, ON L5R 0K1                Nagel.Com
   Canada




 Official Form 204             Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                              Page 6
             19-11608-mew                   Doc 1       Filed 05/19/19 Entered 05/19/19 13:41:09                                  Main Document
                                                                      Pg 12 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                         Case No. (If known)

                                                                      (Continuation Sheet)

Name of creditor and complete                                                      Nature of the       Indicate if      Amount of unsecured claim
                                             Name, telephone number, and                               claim is
mailing address, including zip               email address of creditor contact     claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                              (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                   trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                   loans,                               deduction for value of collateral or setoff to
                                                                                   professional                         calculate unsecured claim.
                                                                                   services, and
                                                                                   government
                                                                                                                       Total Claim, if   Deduction        Unsecured claim
                                                                                   contracts)
                                                                                                                       partially         for value of
                                                                                                                       secured           collateral or
                                                                                                                                         setoff


32 US CBP                                    US CBP                                Vendor                                                                          $666,199.63
   1300 Pennsylvania Ave Nw                  Tel: 1 (877) CBP-5511
   Washington, DC 20229




33 Kapstone Container Corp                   Kapstone Container Corp               Vendor                                                                          $658,087.04
   Attn: Brest, Strategic Account Manager    Tel: 935.8526
   2370 Sullivan Rd                          Email: mike.brest@kapstonepaper.com
   College Park, GA 30337



34 C H Robinson                              C H Robinson                          Vendor                                                                          $611,420.25
   P.O. Box 9121
   Minneapolis, MN 55480-9121




35 AV Logistics LLC                          AV Logistics LLC                      Vendor                                                                          $498,586.22
   Attn: Palencia                            Tel: 6440936
   P.O. Box 5657                             Email: SPALENCIA@AV-
   Carol Stream, IL 60197-5657               LOGISTICS.COM



36 Shi International                         Shi International                     Vendor                                                                          $410,744.40
   P.O. Box 952121
   Dallas, TX 75395-2121




37 Invista Canada                            Invista Canada                        Vendor                                                                          $408,263.53
   P.O. Box B2918U                           Tel: 821-5954
   P.O. Box 11585                            Email: A/R - CHRISTINE
   Montreal, QC H3C 5N7
   Canada




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                               Page 7
              19-11608-mew                 Doc 1         Filed 05/19/19 Entered 05/19/19 13:41:09                                     Main Document
                                                                       Pg 13 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                             Case No. (If known)

                                                                       (Continuation Sheet)

Name of creditor and complete                                                          Nature of the       Indicate if      Amount of unsecured claim
                                              Name, telephone number, and                                  claim is
mailing address, including zip                email address of creditor contact        claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                                  (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                       trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                       loans,                               deduction for value of collateral or setoff to
                                                                                       professional                         calculate unsecured claim.
                                                                                       services, and
                                                                                       government
                                                                                                                           Total Claim, if   Deduction        Unsecured claim
                                                                                       contracts)
                                                                                                                           partially         for value of
                                                                                                                           secured           collateral or
                                                                                                                                             setoff


38 Zhejiang Saifang Textile Technology        Zhejiang Saifang Textile Technology Co   Vendor                                                                          $387,987.72
   Co Ltd                                     Ltd
   Attn: Tang                                 Email: jasontang@hzsaifang.com
   Santou Cun Industrial Park
   Zhejiang
   Daicun Town, Hangzhou
   China



39 Invista S.A.R.L.                           Invista S.A.R.L.                         Vendor                                                                          $336,341.12
   7813 Collections Ctr. Dr
   Chicago, IL 60693-7913




40 Progress Container & Display               Progress Container & Display             Vendor                                                                          $297,160.19
   Attn: Markham                              Tel: 4252071
   635 Patrick Mill Rd Sw                     Email:
   Winder, GA 30680                           TMARKHAM@PROGRESSCONTAINER.
                                              COM


41 Strands Textile Mills Pvt Ltd              Strands Textile Mills Pvt Ltd            Vendor                                                                          $283,940.75
   Attn: Sharma                               Email:
   Plot 3 270-271 Sector 4                    MERCHANT@STRANDSTEXTILE.COM
   Gandhidham Guja, 370230
   India



42 Exeter 25 Keystone LLC                     Exeter 25 Keystone LLC                   Vendor                                                                          $276,975.59
   101 West Elm Street
   Suite 600
   Conshocken, PA 19428




43 Printcraft Co Inc                          Printcraft Co Inc                        Vendor                                                                          $270,188.50
   259 City Lake Rd
   Lexington, NC 27293




 Official Form 204                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                                 Page 8
             19-11608-mew                Doc 1       Filed 05/19/19 Entered 05/19/19 13:41:09                                  Main Document
                                                                   Pg 14 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                      Case No. (If known)

                                                                    (Continuation Sheet)

Name of creditor and complete                                                   Nature of the       Indicate if      Amount of unsecured claim
                                           Name, telephone number, and                              claim is
mailing address, including zip             email address of creditor contact    claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                loans,                               deduction for value of collateral or setoff to
                                                                                professional                         calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if   Deduction        Unsecured claim
                                                                                contracts)
                                                                                                                    partially         for value of
                                                                                                                    secured           collateral or
                                                                                                                                      setoff


44 Jasztex Fiber Inc                       Jasztex Fiber Inc                    Vendor                                                                          $260,513.71
   Attn: Jakubik, Ar Contact 61            Tel: 697-3096
   Hymus                                   Email: NATHALIE@JASZTEX.COM
   Ponte-Claire, QC H9R 1E2
   Canada


45 Kamyk Daunen S.R.O.                     Kamyk Daunen S.R.O.                  Vendor                                                                          $254,578.05
   Kamyk Nad Vitavou Cp 179
   Pribram, S 262063
   Czech Republic




46 Navarpluma S.L.                         Navarpluma S.L.                      Vendor                                                                          $244,576.44
   Poligono Industrial Arazuri Orcoyen
   Arazuri, 31170
   Spain




47 Majestic/Amb Pico Rivera Assoc Llc      Majestic/Amb Pico Rivera Assoc Llc   Vendor                                                                          $238,286.35
   13191 Crossroads Pkwy North
   City of Industry, CA 91746-3497




48 Polypack Corpo ratio n Lt d             Polypack Corporation Ltd             Vendor                                                                          $227,485.81
   Attn: Catald o, General Manager         Tel: 353-1710
   7900 E Jarry St                         Email: phil500cataldo@gmail.com
   Montreal, QC H1J 1H1
   Canada



49 Atlas Feather Processing Corp           Atlas Feather Processing Corp        Vendor                                                                          $204,766.17
   64 Greenpoint Ave
   Brooklyn, NY 11222-1504




 Official Form 204              Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                             Page 9
             19-11608-mew                Doc 1       Filed 05/19/19 Entered 05/19/19 13:41:09                                  Main Document
                                                                   Pg 15 of 26

Debtor name Hollander Sleep Products, LLC, et al.                                                      Case No. (If known)

                                                                  (Continuation Sheet)

Name of creditor and complete                                                   Nature of the       Indicate if      Amount of unsecured claim
                                            Name, telephone number, and                             claim is
mailing address, including zip              email address of creditor contact   claim               contingent,      If the claim is fully unsecured, fill in only
code.                                                                           (for example,       unliquidated,    unsecured claim amount. If claim is partially
                                                                                trade debts, bank   or disputed      secured, fill in total claim amount and
                                                                                loans,                               deduction for value of collateral or setoff to
                                                                                professional                         calculate unsecured claim.
                                                                                services, and
                                                                                government
                                                                                                                    Total Claim, if   Deduction        Unsecured claim
                                                                                contracts)
                                                                                                                    partially         for value of
                                                                                                                    secured           collateral or
                                                                                                                                      setoff


50 Dusobox Corporation                      Dusobox Corporation                 Vendor                                                                          $204,685.78
   2501 Investors Row, Ste 500              Tel: 800-393-5120
   Orlando, FL 32837




 Official Form 204               Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims                                       Page 10
19-11608-mew               Doc 1       Filed 05/19/19 Entered 05/19/19 13:41:09                            Main Document
                                                     Pg 16 of 26


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                                    )
     In re:                                                         )      Chapter 11
                                                                    )
     HOLLANDER SLEEP PRODUCTS, LLC,                                 )      Case No. 19-___________(___)
                                                                    )
                                  Debtor.                           )
                                                                    )


                                         LIST OF EQUITY SECURITY HOLDERS 2

              Debtor                     Equity Holders                   Address of Equity Holder              Percentage of
                                                                                                                 Equity Held
                                    Hollander Home
     Hollander Sleep                                                    901 Yamato Road, Suite 250,
                                    Fashions Holdings,                                                         100%
     Products, LLC                                                      Boca Raton, Florida 33431
                                    LLC




 2
        This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal Rules of Bankruptcy
        Procedure. All equity positions listed are as of the date of commencement of the chapter 11 case.
19-11608-mew        Doc 1     Filed 05/19/19 Entered 05/19/19 13:41:09                Main Document
                                            Pg 17 of 26


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 HOLLANDER SLEEP PRODUCTS, LLC,                       )    Case No. 19-___________(___)
                                                      )
                          Debtor.                     )
                                                      )


                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

 Sentinel Dream II Holdings, LLC                                                84%
 Dream II Holdings, LLC                                                        100%
 Hollander Home Fashions Holdings, LLC                                         100%
   19-11608-mew                 Doc 1         Filed 05/19/19 Entered 05/19/19 13:41:09                                Main Document
                                                            Pg 18 of 26


    Fill in this information to identify the case and this filing:

   Debtor Name          Hollander Sleep Products, LLC

   United States Bankruptcy Court for the:                Southern District of New York            NY
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.


             Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration List of Equity Security Holders, Corporate Ownership Statement



    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Marc Pfefferle
                                        05/19/2019
                                        MM/ DD/YYYY                              Signature of individual signing on behalf of debtor
                                                                                 Marc Pfefferle
                                                                                 Printed name
                                                                                 Chief Executive Officer
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
19-11608-mew      Doc 1     Filed 05/19/19 Entered 05/19/19 13:41:09             Main Document
                                          Pg 19 of 26


                   HOLLANDER HOME FASHIONS HOLDINGS, LLC
                       HOLLANDER SLEEP PRODUCTS, LLC
                  HOLLANDER SLEEP PRODUCTS KENTUCKY, LLC
                         PACIFIC COAST FEATHER, LLC
                                     AND
                     PACIFIC COAST FEATHER CUSHION, LLC

    OMNIBUS WRITTEN CONSENT OF SOLE MEMBER IN LIEU OF MEETING

                                          MAY 18, 2019

         Effective as of the date written above, the undersigned, being the sole member
(the “Member”) of each of Hollander Home Fashions Holdings, LLC, a Delaware limited liability
company, Hollander Sleep Products, LLC, a Delaware limited liability company, Hollander Sleep
Products Kentucky, LLC, a Delaware limited liability company, Pacific Coast Feather, LLC, a
Delaware limited liability company, and Pacific Coast Feather Cushion, LLC, a Delaware limited
liability company (each a “Company,” and together the “Companies”), in lieu of holding a special
meeting of the Member, HEREBY CONSENT to the taking of the following actions and
HEREBY ADOPT the following resolutions by written consent (this “Written Consent”) pursuant
to the organizational documents of the Companies and the laws of the state of Delaware;

       WHEREAS, the Member has considered presentations by the management of each
       Company and the financial and legal advisors of the Companies regarding the liabilities
       and liquidity situation of each Company, the strategic alternatives available to each
       Company, and the effect of the foregoing on each Company’s business;

       WHEREAS, the Companies and certain of their affiliates (together, the “Restructuring
       Parties”) have negotiated a restructuring support agreement (the “RSA”), a substantially
       final copy of which has been provided to the Member, with certain of the holders of their
       secured term loan facility and their majority equityholder, which agreement contemplates
       a comprehensive restructuring of the Restructuring Parties’ capital structure on the terms
       set forth therein;

       WHEREAS, in the business judgment of the Member, it is desirable, and in the best
       interests of each Company, its creditors, and other parties in interest, to enter into the RSA;
       and

       WHEREAS, the Member has consulted with the management and the financial and legal
       advisors of the Companies and fully considered each of the strategic alternatives available
       to the Companies and, in the judgment of the Member it is desirable and in the best interest
       of the Companies to file for relief under the provisions of chapter 11 of title 11 of the
       United States Code, 11 U.S.C. §§ 101–1532 (the “Bankruptcy Code”).




                                                 1
19-11608-mew      Doc 1    Filed 05/19/19 Entered 05/19/19 13:41:09              Main Document
                                         Pg 20 of 26


              NOW, THEREFORE, BE IT,

Restructuring Support Agreement; Chapter 11 Plan

       RESOLVED, the Member is hereby authorized and directed to finalize, execute, and
       deliver the RSA, and the Company’s performance of its obligations under the RSA,
       including the negotiation and documentation of the chapter 11 plan, and all exhibits,
       schedules, attachments, and ancillary documents or agreements related thereto, is, in all
       respects, approved and authorized.

Chapter 11 Filing

       RESOLVED, that the Company shall be, and hereby is, authorized and directed to file or
       cause to be filed a voluntary petition for relief (the “Chapter 11 Case”) under the provisions
       of chapter 11 of title 11 of the Bankruptcy Code in the United States Bankruptcy Court for
       the Southern District of New York (the “Bankruptcy Court”); and

       RESOLVED, that any officers or directors of each Company (collectively,
       the “Authorized Signatories”), acting alone or with one or more other Authorized
       Signatories be, and they hereby are, authorized, empowered, and directed to execute and
       file on behalf of each Company all motions, affidavits, papers, documents, or other filings,
       and to take any and all actions that they deem necessary or proper to obtain or in furtherance
       of such relief, including, without limitation, any action necessary to maintain the ordinary
       course operation of each Company’s business.

Retention of Professionals

       RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
       and directed to employ the law firm of Kirkland & Ellis LLP and Kirkland & Ellis
       International LLP (together, “Kirkland”) as general bankruptcy counsel to represent and
       assist each Company in carrying out its duties under the Bankruptcy Code, and to take any
       and all actions to advance each Company’s rights and obligations, including filing any
       motions, objections, replies, applications, or pleadings; and in connection therewith, each
       of the Authorized Signatories, with power of delegation, is hereby authorized and directed
       to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
       filed an appropriate application for authority to retain the services of Kirkland.

       RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
       and directed to employ the firm Carl Marks Advisory Group LLC (“Carl Marks”) to
       provide interim management services to represent and assist each Company in carrying out
       its duties under the Bankruptcy Code, and to take any and all actions to advance each
       Company’s rights and obligations; and in connection therewith, each of the Authorized
       Signatories, with power of delegation, is hereby authorized and directed to execute
       appropriate retention agreements, pay appropriate retainers, and to cause to be filed an
       appropriate application for authority to retain the services of Carl Marks.

       RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
       and directed to employ the firm Houlihan Lokey Capital, Inc. (“Houlihan”), as financial

                                                 2
19-11608-mew     Doc 1    Filed 05/19/19 Entered 05/19/19 13:41:09             Main Document
                                        Pg 21 of 26


      advisor and investment banker to represent and assist each Company in carrying out its
      duties under the Bankruptcy Code, and to take any and all actions to advance each
      Company’s rights and obligations; and in connection therewith, each of the Authorized
      Signatories, with power of delegation, is hereby authorized and directed to execute
      appropriate retention agreements, pay appropriate retainers, and to cause to be filed an
      appropriate application for authority to retain the services of Houlihan.

      RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
      and directed to employ the firm of Omni Management Group (“Omni”) as notice and
      claims agent to represent and assist each Company in carrying out its duties under the
      Bankruptcy Code, and to take any and all actions to advance each Company’s rights and
      obligations; and in connection therewith, each of the Authorized Signatories, with power
      of delegation, is hereby authorized and directed to execute appropriate retention
      agreements, pay appropriate retainers, and to cause to be filed appropriate applications for
      authority to retain the services of Omni.

      RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
      and directed to employ the firm of Proskauer Rose LLP (“Proskauer”) as counsel to each
      Company to act solely at the direction of the disinterested director in accordance with the
      delegation of conflict matters to the disinterested director, and to take any and all actions
      to advance each Company’s rights and obligations; and in connection therewith, each of
      the Authorized Signatories, with power of delegation, is hereby authorized and directed to
      execute appropriate retention agreements, pay appropriate retainers, and to cause to be filed
      appropriate applications for authority to retain the services of Proskauer.

      RESOLVED, that each of the Authorized Signatories be, and they hereby are, authorized
      and directed to employ any other professionals to assist each Company in carrying out its
      duties under the Bankruptcy Code; and in connection therewith, each of the Authorized
      Signatories, with power of delegation, is hereby authorized and directed to execute
      appropriate retention agreements, pay appropriate retainers and fees, and to cause to be
      filed an appropriate application for authority to retain the services of any other
      professionals as necessary.

      RESOLVED, that each of the Authorized Signatories be, and they hereby are, with power
      of delegation, authorized, empowered, and directed to execute and file all petitions,
      schedules, motions, lists, applications, pleadings, and other papers and, in connection
      therewith, to employ and retain all assistance by legal counsel, accountants, financial
      advisors, and other professionals and to take and perform any and all further acts and deeds
      that each of the Authorized Signatories deem necessary, proper, or desirable in connection
      with each Company’s Chapter 11 Case, with a view to the successful prosecution of
      such cases.

Debtor-in-Possession Financing, Cash Collateral, and Adequate Protection

      RESOLVED, that each Company will obtain benefits from (a) the use of collateral,
      including cash collateral, as that term is defined in section 363(a) of the Bankruptcy Code
      (the “Cash Collateral”), which is security for certain prepetition secured lenders
      (collectively, the “Secured Lenders”) party to (i) that certain Term Loan Credit Agreement,

                                               3
19-11608-mew     Doc 1    Filed 05/19/19 Entered 05/19/19 13:41:09             Main Document
                                        Pg 22 of 26


      dated as of June 9, 2017 (as amended from time to time), by and among Hollander Sleep
      Products, LLC, as borrower, and its subsidiaries as borrowers or guarantors, certain lenders
      party thereto, and Barings Finance, LLC, in its capacity as lender and administrative agent
      and (ii) that certain Third Amended and Restated Credit Agreement, dated as of
      June 9, 2017 (as amended from time to time), by and among Dream II Holdings, LLC, as
      borrower, and its subsidiaries as borrowers or guarantors, certain lenders party thereto, and
      Wells Fargo Bank, National Association, in its capacity as agent and (b) the incurrence of
      debtor-in-possession financing obligations (the “DIP Financing”).

      RESOLVED, that to use and obtain the benefits of (a) the DIP Financing and (b) the Cash
      Collateral, and in accordance with section 363 of the Bankruptcy Code, each Company will
      provide certain liens, claims, and adequate protection to the Secured Lenders
      (the “DIP Obligations”), as documented in a proposed interim order (the “Interim
      DIP Order”) and submitted for approval to the Bankruptcy Court.

      RESOLVED, that the form, terms, and provisions of the Interim DIP Order to which each
      Company is or will be subject, and the actions and transactions contemplated thereby be,
      and hereby are, authorized, adopted, and approved, and each of the Authorized Signatories
      of each Company be, and hereby is, authorized and empowered, in the name of and on
      behalf of each Company, to take such actions and negotiate or cause to be prepared and
      negotiated and to execute, deliver, perform, and cause the performance of, the Interim DIP
      Order, and such other agreements, certificates, instruments, receipts, petitions, motions, or
      other papers or documents to which each Company is or will be a party, including, but not
      limited to, any security and pledge agreement or guaranty agreement (collectively with the
      Interim DIP Order, the “DIP Documents”), incur and pay or cause to be paid all fees and
      expenses and engage such persons, in each case, in the form or substantially in the form
      thereof submitted to the Member, with such changes, additions, and modifications thereto
      as the officers of each Company executing the same shall approve, such approval to be
      conclusively evidenced by such officers’ execution and delivery thereof.

      RESOLVED, that each Company, as debtor and debtor in possession under the
      Bankruptcy Code be, and hereby is, authorized to incur the DIP Obligations and certain
      obligations related to the DIP Financing and to undertake any and all related transactions
      on substantially the same terms as contemplated under the DIP Document (collectively,
      the “DIP Transactions”), including granting liens on its assets to secure such obligations.

      RESOLVED, that the Authorized Signatories of each Company be, and they hereby are,
      authorized and directed, and each of them acting alone hereby is, authorized, directed, and
      empowered in the name of, and on behalf of, each Company, as debtor and debtor in
      possession, to take such actions as in their discretion are determined to be necessary,
      desirable, or appropriate and execute the DIP Transactions, including delivery of:
      (a) the DIP Documents; (b) such other instruments, certificates, notices, assignments, and
      documents as may be reasonably requested by the agents; and (c) such forms of deposit,
      account control agreements, officer’s certificates, and compliance certificates as may be
      required by the DIP Documents.

      RESOLVED, that each of the Authorized Signatories of each Company be, and hereby is,
      authorized, directed, and empowered in the name of, and on behalf of, each Company to

                                               4
19-11608-mew     Doc 1    Filed 05/19/19 Entered 05/19/19 13:41:09              Main Document
                                        Pg 23 of 26


      file or to authorize the agents to file any Uniform Commercial Code (the “UCC”) financing
      statements, any other equivalent filings, any intellectual property filings and recordation,
      and any necessary assignments for security or other documents in the name of each
      Company if the agents deem it necessary or appropriate to perfect any lien or security
      interest granted under the Interim DIP Order, including any such UCC financing statement
      containing a generic description of collateral, such as “all assets,” “all property now or
      hereafter acquired,” and other similar descriptions of like import, and to execute and
      deliver, and to record or authorize the recording of, such mortgages and deeds of trust in
      respect of real property of each Company and such other filings in respect of intellectual
      and other property of each Company, in each case as the agents may reasonably request to
      perfect the security interests of the agents under the Interim DIP Order or any of the other
      DIP Documents.

      RESOLVED, that each of the Authorized Signatories of each Company be, and hereby
      are, authorized, directed, and empowered in the name of, and on behalf of, each Company
      to take all such further actions, including, without limitation, to pay or approve the payment
      of all fees and expenses payable in connection with the DIP Transactions and all fees and
      expenses incurred by or on behalf of each Company in connection with the foregoing
      resolutions, in accordance with the terms of the DIP Documents, which shall in their sole
      judgment be necessary, desirable, proper, or advisable to perform any of each Company’s
      obligations under or in connection with the Interim DIP Order or any of the other
      DIP Documents and the transactions contemplated therein and to carry out fully the intent
      of the foregoing resolutions.

      General

      RESOLVED, that, in addition to the specific authorizations heretofore conferred upon
      each Authorized Signatory, each Authorized Signatory (and his designees and delegates)
      be, and hereby is, authorized and empowered, in the name of and on behalf of each
      Company, to take or cause to be taken any and all such other and further actions, and to
      execute, acknowledge, deliver, and file any and all such agreements, certificates,
      instruments, and other documents with such additions, deletions, amendments,
      modifications or other changes as such Authorized Signatory may approve, and to pay all
      expenses, including but not limited to filing fees, in each case as in such Authorized
      Signatory’s (or his designee’s or delegate’s) judgment, shall be necessary, advisable, or
      desirable in order to fully carry out the intent and accomplish the purposes of the
      resolutions adopted herein, such determination to be conclusively evidenced by such
      Authorized Signatory’s execution and delivery of any of the agreements, certificates,
      instruments, or other documents, or the taking of any such action.

      RESOLVED, that the Member has received sufficient notice of the actions and
      transactions relating to the matters contemplated by the foregoing resolutions, as may be
      required by the organizational documents of each Company, or hereby waives any right to
      have received such notice.

      RESOLVED, that all acts, actions, and transactions relating to the matters contemplated
      or implied by the foregoing resolutions done in the name of and on behalf of each Company
      by any director, officer, employee or agent of the Company, or any person or persons

                                                5
19-11608-mew    Doc 1     Filed 05/19/19 Entered 05/19/19 13:41:09           Main Document
                                        Pg 24 of 26


      designated and authorized to act on behalf of the Company, which acts would have been
      approved by the foregoing resolutions except that such acts were taken before the adoption
      of these resolutions, are hereby in all respects approved and ratified as the true acts and
      deeds of each Company with the same force and effect as if each such act, transaction,
      agreement, or certificate had been specifically authorized and adopted in advance by
      resolution of the Member.

      RESOLVED, that each Authorized Signatory (and his designees and delegates) be, and
      hereby is, authorized and empowered to take all actions, or to not take any action, in the
      name of each Company, with respect to the transactions contemplated by these resolutions
      hereunder, as such Authorized Signatory shall deem necessary or desirable in such
      Authorized Signatory’s reasonable business judgment, as may be necessary or convenient
      to effectuate the purposes of the transactions contemplated herein.

             This Written Consent may be executed in originals or electronically in as many
      counterparts as may be required; all counterparts shall collectively constitute one and the
      same Written Consent.

                                  **************




                                               6
19-11608-mew   Doc 1   Filed 05/19/19 Entered 05/19/19 13:41:09   Main Document
                                     Pg 25 of 26
19-11608-mew   Doc 1   Filed 05/19/19 Entered 05/19/19 13:41:09   Main Document
                                     Pg 26 of 26
